 USDC IN/ND case 4:20-cv-00089-TLS-JEM document 1 filed 11/19/20 page 1 of 6


                    IN TH E UN ITE D S TA TE S D IS TRIC T C O URT FO R TH E
                             N O RTH E RN D IS TRIC T O F IN D IA N A
                                    L A FA Y E TTE D IV IS IO N

HANNAH SMITH,                                 )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )      Cause No.       4:20-cv-00089
                                              )
JOYELL COMPTON and                            )
TRIO TRUCKING, INC.,                          )
                                              )
       Defendants.                            )


                                   N O TIC E O F RE M O V A L


       Defendants, Joyell Compton, and Trio Trucking, Inc. (“Trio Defendants”), by counsel,

pursuant to 28 U.S.C. §§ 1441, 1446, and 1332, hereby give notice of removal of this action

from the Superior Court of Tippecanoe County, Indiana, to the United States District Court for

the Northern District of Indiana, Lafayette Division, and in support thereof state the following:

                                           B ackgrou nd

       1.      On October 9, 2020, Plaintiff filed a Complaint for Damages in the Superior

Court of Tippecanoe County, Indiana, under Cause No. 79D01-2010-CT-000196. (See Plaintiff’s

Complaint.)

       2.      Plaintiff’s Complaint for Damages alleges that on November 26, 2018, Plaintiff

was involved in a commercial motor vehicle accident with Defendants in Tippecanoe County,

Indiana, and that Plaintiff sustained personal injuries as a result of the accident. (See Complaint

for Damages, ¶ ¶ 1-6.) On November 18, 2020, the parties filed a joint stipulation of dismissal

without prejudice, pursuant to Indiana Trial Rule 41(A), removing co-defendants Trans-State
 USDC IN/ND case 4:20-cv-00089-TLS-JEM document 1 filed 11/19/20 page 2 of 6


Express, Inc., Penske Truck Leasing Corp., and Penske Truck Leasing Co., L.P. from this case,

and leaving only Plaintiff and Trio Defendants as parties. (See Joint Stipulation, pg. 1-2.)

        3.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 94(b)(1) and 1441(a),

because the United States District Court for the Northern District of Indiana, Lafayette Division,

is the federal judicial district and division embracing the Superior Court of Tippecanoe County,

Indiana, where this action is pending.

        4.     By filing this Notice of Removal, Defendants do not waive their rights to object to

service of process, the sufficiency of process, jurisdiction over the person, or venue, and

Defendants reserve the right to assert any defenses and objections to which they may be entitled.

        5.     This Court has original subject matter jurisdiction under 28 U.S.C. § 1332 and

this case is removable under 28 U.S.C. §§1441 and 1446, as set forth below.

                                         Removalis Tim ely

        6.     28 U.S.C. § 1446(b) provides the following time limitation on removal of civil

actions:

        The notice of removal of a civil action or proceeding shall be filed within 30 d ays
        afterthe receiptbythe d efend ant, through service or otherwise, of a copy of the
        initial pleading setting forth the claim for relief upon which such action or
        proceeding is based, or within thirty days after the service of summons upon the
        defendant if such initial pleading has then been filed in court and is not required
        to be served on the defendant, whichever period is shorter.

        (emphasis added).

        7.     Defendant Trio Trucking, Inc. received service of the initial pleading on October

20, 2020. Defendant Joyell Compton received service of the initial pleading on October 20,

2020.

        8.     Because Trio Defendants are filing this Notice on November 19, 2020, within

thirty (30) days after Defendants received a copy of the Complaint, removal is timely.

                                                 2
 USDC IN/ND case 4:20-cv-00089-TLS-JEM document 1 filed 11/19/20 page 3 of 6


                 C omplete D iversityof C itizenshipE x ists A mongthe P arties

        9.     Plaintiff Hannah Smith is a citizen of the State of Indiana.

        10.    Defendant Joyell Compton is a citizen of the State of Ohio.

        11.    Defendant Trio Trucking, Inc. is a citizen of the State of Ohio, as it is

incorporated under the laws of the State of Ohio and maintains its principal place of business in

Ohio.

        12.    The controversy in this action is therefore entirely between citizens of different

states of the United States, and Defendants desire to remove said cause from the Superior Court

of Tippecanoe County, Indiana, to the United States District Court for Northern District of

Indiana pursuant to 28 U.S.C. 1332(a)(1) and 1441(a).

                    The A mou ntIn C ontroversyRequ irem entis S atisfied

        13.    The amount in controversy requirement of 28 U.S.C. § 1332 is also satisfied.

Under 28 U.S.C. § 1332(a), the amount in controversy in a case where federal jurisdiction is

based on diversity of citizenship must exceed $75,000, exclusive of interest and costs. The

defendant invoking federal jurisdiction has the burden of proving by a preponderance of the

evidence that the amount in controversy meets the jurisdictional minimum. Meridian Sec. Ins.

Co. v. Sadowski, 441 F.3d 536, 543 (7th Cir. 2006). Where, as here, the Complaint does not

specify the amount in controversy, the removing defendant must show “a reasonable probability”

that the jurisdictional minimum has been met. Malinowski v. Walgreen Co., NO. 2:08-CV-173

RM, 2008 WL 2704740, at *3 (N.D. Ind. July 3, 2008) (citing Brill v. Countrywide Home Loans,

Inc., 427 F.3d 446, 449 (7th Cir. 2005)). “[A] good-faith estimate of the stakes is acceptable if it

is plausible and supported by a preponderance of the evidence.”Oshana v. Coca-Cola Co., 472

F.3d 506, 511 (7th Cir. 2006).



                                                 3
 USDC IN/ND case 4:20-cv-00089-TLS-JEM document 1 filed 11/19/20 page 4 of 6


       14.     Here, the Complaint alleges Plaintiff was traveling northbound on I-65 when her

vehicle was struck violently in the rear by a commercial truck unit being operated by Defendant

Joyell Compton. Plaintiff claims she suffered severe and permanent injuries to her left shoulder,

lumbar spine, and cervical spine as a result of the accident. (Complaint, ¶ 6.) Plaintiff also claims

lost wages and asserts she has incurred and will continue to become liable for large sums of

money for the care and treatment of her injuries. (Id.) Accordingly, Defendants hold a good faith

belief that Plaintiff is seeking greater than $75,000 in damages in this case.

       15.     Further, in a telephone communication with Plaintiff’s counsel on or about

October 23, 2020, Plaintiff’s counsel confirmed with counsel for Trio Defendants that the

amount in controversy exceeded $75,000 exclusive of interest and costs.

       16.     Because both of the requirements for federal diversity jurisdiction are satisfied,

this case is removable by Trio Defendants.

                                     Removalis A ppropriate

       17.     This Court has original subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1332(a) and removal is appropriate pursuant to 28 U.S.C. §§ 1441 and 1446 because

there is complete diversity of citizenship among the parties and the amount in controversy

exceeds $75,000, exclusive of interest and costs.

       18.     Defendants attach as Exhibit “A”all pleadings, motions, orders, and all other filings

filed in the state court, in compliance with 28 U.S.C. §§1446(a).

       19.     Attached hereto as Exhibit “B”is a copy of Plaintiff’s Complaint.

       20.     This Notice of Removal is being served upon Plaintiff and contemporaneously

filed with the Clerk of Superior Court of Tippecanoe County, Indiana pursuant to 28 U.S.C. §

1446(d).



                                                  4
 USDC IN/ND case 4:20-cv-00089-TLS-JEM document 1 filed 11/19/20 page 5 of 6


       21.     The filing fee of $400.00 has been paid to the Clerk of the United States District

Court at the time of filing this Notice of Removal.

       22.     A copy of Defendants’Notice to Plaintiff and Clerk of the Tippecanoe County

Superior Court of Defendants’Application to Remove Cause to Federal Court is attached hereto

as Exhibit “C.”

                                             Respectfully submitted,

                                             KIGHTLINGER & GRAY, LLP


                                             s/ Erin Clancy
                                             Erin A. Clancy, I.D. No. 21962-49
                                             211 N. Pennsylvania St., Suite 300
                                             Indianapolis, IN 46204
                                             Tel (317) 638-4521
                                             Fax (317) 636-5917
                                             E-mail eclancy@k-glaw.com
                                             Attorney for Defendants




                                                5
 USDC IN/ND case 4:20-cv-00089-TLS-JEM document 1 filed 11/19/20 page 6 of 6


                               C E RTIFIC A TE O F S E RV IC E

        I hereby certify that on this 19TH day of November, 2020, the foregoing was served upon
the following via the Court’s electronic filing/notification system, as follows:

Peter Polansky
Elizabeth A. Moore
POLANSKY & CICHON, CHTD.
Two Prudential Plaza
180 N. Stetson Avenue, Suite 5701
Chicago, IL 60601
Attorneys for Plaintiff



                                           s/ Erin Clancy
                                           Erin Clancy
KIGHTLINGER & GRAY, LLP
One Indiana Square, Suite 300
211 N. Pennsylvania Street
Indianapolis, IN 46204
(317) 638-4521
eclancy@k-glaw.com




200803\60651115-1




                                              6
